                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 GWENDOLYN G. CARANCHINI,

            Plaintiff,

            v.                                             Case No. 19-2067-CM-JPO

 CALVIN HAYDEN, et al.,

            Defendants.


                                  MEMORANDUM AND ORDER

       This matter comes before the court on pro se plaintiff Gwendolyn G. Caranchini’s Motion to

Reconsider the Court’s Order of This Morning April 3, 2019 and for Leave to File out of Time Response

to Defendants’ Opposition to Plaintiff’s Motion to Remand to the State Court the Above Case (Doc. 18).

       Plaintiff filed a Motion to Remand (Doc. 7) on February 18, 2019. Defendants responded to the

motion on February 20, 2019. Plaintiff’s reply was due on or about March 6, 2019. Plaintiff did not file

a reply and did not seek leave for an extension of time to file a reply. The court denied the motion to

remand on April 3, 2019 (Doc. 17). Plaintiff then filed the present motion asking the court to set aside

its order and to grant her until April 18, 2019 to reply to defendants’ response to her motion to remand.

       Rule 7.3(b) of the Local Rules provides parties an opportunity to seek reconsideration of non-

dispositive orders. Relief under Rule 7.3(b) is available only if a party can establish (1) there is an

intervening change in controlling law, (2) there is new evidence that was previously unavailable, or (3)

there is a need to correct clear error or prevent manifest injustice. This standard is identical to that

provided in Rule 59(e) of the Federal Rules of Civil Procedure. A motion to alter or amend judgment

under Rule 59(e) is appropriate where the “court has misapprehended the facts, a party’s position, or the

controlling law.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). It should not be




                                                   -1-
used to “revisit issues already addressed or advance arguments that could have been raised in prior

briefing.” Id.

       Plaintiff has not articulated any reasons under the local rules that would necessitate

reconsideration of this court’s order. Plaintiff merely asks this court to set aside its order because she

was unable to file a timely reply. This is not a compelling reason for the court to set aside or reconsider

its order. The court will also strike plaintiff’s motion for sanctions per her request in the present motion.

(Doc. 18, at 5.)

       IT IS THEREFORE ORDERED that plaintiff’s Motion to Reconsider the Court’s Order of

This Morning April 3, 2019 and for Leave to File out of Time Response to Defendants’ Opposition to

Plaintiff’s Motion to Remand to the State Court the Above Case (Doc. 18) is denied.

       IT IS FURTHER ORDERED that plaintiff’s Motion for Sanctions (Doc. 15) is stricken.


       Dated April 3, 2019, at Kansas City, Kansas.


                                                       s/ Carlos Murguia
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                    -2-
